       Case 2:18-cv-00028-KS-MTP Document 72 Filed 01/25/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

TRAVELERS PROPERTY CASUALTY                                                          PLAINTIFF
COMPANY OF AMERICA, as subrogee
of Burroughs Diesel, Inc.,

v.                                                              CAUSE NO. 2:18cv28-KS-MTP

BAKER PETROLITE, LLC and POLY                                                     DEFENDANTS
PROCESSING COMPANY, LLC

         DEFENDANT BAKER PETROLITE LLC’S MEMORANDUM BRIEF
      IN OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL DEPOSITIONS

       Defendant Baker Petrolite LLC (“Baker”) files its memorandum brief in opposition to

Plaintiff Travelers Property Casualty Company of America’s (“Travelers”) motion for an order

compelling the depositions of Brent Garrett and Fred Meyer (Doc. 68).

       I.      BACKGROUND

       This subrogation action arises from the October 14, 2016 failure of a tank storing

hydrochloric acid on the property of Baker’s Laurel, Mississippi facility. Three business days after

the tank failure, Baker’s General Counsel received a letter from counsel for Travelers Insurance

Company, the insurer for Burroughs Diesel, Inc. (“Burroughs”), noticing potential subrogation

claims against Baker for losses to Burroughs’ property.1

       Upon receipt of the letter, in-house counsel for Baker instructed Fred Meyer, an employee

of Gallagher Bassett Services, Inc. (“Gallagher Bassett”), Baker’s third-party administrator, to

retain someone to inspect Burroughs’ property. 2 Mr. Meyer selected Custard Insurance Adjusters

(“Custard”) and its employee Brent Garrett to represent Baker at the inspections.3



1
  Doc. 75-6, Exhibit F (Case No. 2-18-cv-00026)
2
  Doc. 75-7, Exhibit G (Case No. 2-18-cv-00026)
3
  Id.
          Case 2:18-cv-00028-KS-MTP Document 72 Filed 01/25/19 Page 2 of 6



          Mr. Garrett inspected Burroughs’ property at the direction of and reported to Baker’s in-

house counsel.4 While inspecting Burroughs’ property, Mr. Garrett took photographs. Mr.

Garrett’s inspections of Burroughs’ property culminated in a report for Baker’s in-house counsel.

This report was the subject of a discovery dispute between Baker and Burroughs resulting in the

Court’s December 11, 2018 Order.5

          At the direction of Baker’s in-house counsel, Custard and Mr. Garrett also inspected

property owned by other neighboring property owners (i.e., other than Burroughs) who contacted

Baker about possible damages arising from the tank failure. As with the Burroughs’ property, Mr.

Garrett took photographs of the damages allegedly suffered by these property owners, and Mr.

Garrett subsequently issued written reports for Baker’s in-house counsel containing his

assessments of alleged damage to the properties.

          Fred Meyer never visited or inspected the Burroughs property or any of the other properties

referenced above. Mr. Meyer’s role was limited to hiring Custard and Mr. Garrett to perform

inspections and working with Baker’s in-house counsel on the settlement and payment of claims.

          On January 3, 2019, the Court conducted a telephonic hearing regarding Travelers’ request

to depose Mr. Garrett and Mr. Meyer. Following this hearing, on January 11, 2019, Baker produced

the photographs Mr. Garrett took of the Burroughs property, as referenced above. The production

contained 460 photographs of Burroughs’ property, including over 120 photographs of the Western

Star trucks at issue in this subrogation action.

          On January 8, 2019, Travelers filed notices to take the depositions of Mr. Garrett and Mr.

Meyer. The apparent purpose of these depositions, as articulated by Travelers, is to discover the

degree and location of the alleged damages to Burroughs’ property and that of other neighboring


4
    Id.
5
    Doc. 84.

                                                   2
        Case 2:18-cv-00028-KS-MTP Document 72 Filed 01/25/19 Page 3 of 6



property owners and alleged communications between Mr. Garrett and Mr. Meyer and Burroughs’

representatives about Burroughs’ damages.6

        II.     ARGUMENT

        A.      Garrett and Meyer were agents of Baker’s in-house counsel and their work
                product concerning damages to Burroughs’ and other’s properties cannot be
                discovered.

        In its December 11, 2018 Order arising from the discovery dispute between Burroughs and

Baker, the Court found that Gallagher Bassett and Custard were agents of Baker’s in-house counsel

in responding to damage claims resulting from the tank failure.7 As agents, therefore, Mr. Garrett

and Mr. Meyer’s work product responding to the damage claims, including their opinions and

mental impressions concerning such damages, are protected from discovery.8 While true, as the

Court explained in the December 11, 2018 Order, that facts underlying reports or communications

to Baker’s in-house counsel are not privileged under the attorney-client privilege, the agents’ work

product is nevertheless protected.

        B.      Mr. Garrett.

        Baker agrees it would be proper for Travelers to depose Mr. Garrett about what was said

in his alleged conversations with Michael and Robert Burroughs because that topic would not

impinge on his work product or his privileged communications with Baker’s in-house counsel.

        On the other hand, Mr. Garrett cannot be asked about damages to Burroughs property

beyond what his photographs depict without impermissibly calling for his opinions and mental

impressions concerning such damages. Additionally, testimony concerning the condition of

Burroughs’ property as caused by hydrochloric acid fumes is for expert not fact testimony.


6
  See Docs. 68 & 69. See also Exhibit A to Baker’s Response in Opposition to Plaintiff’s Motion to Compel
(Counsel for Travelers’ Email to Court).
7
  See Doc. 84 at 6-10.
8
  Id.

                                                   3
       Case 2:18-cv-00028-KS-MTP Document 72 Filed 01/25/19 Page 4 of 6



       For example, likely deposition inquiry by Travelers would be to show Mr. Garrett

photographs he took of the Burroughs’ property and ask him if he thought the images depicted

damage caused by hydrochloric acid fumes. Answering this question would require Mr. Garrett to

reveal mental impressions about Burroughs’ alleged damages that he had been hired by Gallagher

Bassett and Baker to collect and communicate to them. Such questioning would also require him

to opine on a matter that the parties have agreed requires expert testimony, i.e., the condition of

property as caused by hydrochloric acid fumes.

       Regarding other properties, the presence of any damage potentially caused by the tank

failure and any communications with those property owners are irrelevant to Travelers’ claims. It

is not as if Travelers has no evidence from which to determine whether Burroughs’ property was

potentially damaged by the hydrochloric acid fumes, in which case the presence of such damage

on neighboring properties could be relevant. Rather, Travelers has in its possession hundreds of

photographs of Burroughs’ property and the Western Star trucks following the tank failure, and its

employee, Jason White, inspected the trucks on October 26, 2016.9

       Furthermore, in addition to being irrelevant, as with the Burroughs’ property, questioning

Mr. Garrett about damage to the other properties would require him to testify to his opinions and

mental impressions concerning such damages. Additionally, testimony concerning the condition

of those properties as caused by hydrochloric acid fumes is for expert not fact testimony.

       C.      Mr. Meyer.

       As stated above, Mr. Meyer never inspected or visited the Burroughs or any other property.

As such, he has no first-hand knowledge of and can offer no testimony relevant to the degree and




9
 See Exhibit B to Baker’s Response in Opposition to Plaintiff’s Motion to Compel at pg. 3 (Travelers’
Response to Baker’s Interrogatory No. 2).

                                                 4
       Case 2:18-cv-00028-KS-MTP Document 72 Filed 01/25/19 Page 5 of 6



location of the alleged damages to Burroughs’ property and that of other neighboring property

owners.

       Regarding Mr. Meyer’s communication with representatives of Burroughs, it was limited

to one or two phone calls and two emails, and only the two emails contained the communications

at issue in the instant motion.10 These statements by Mr. Meyer in the two emails were made with

an eye toward compromise and are therefore not admissible under Federal Rule of Evidence 408.

       In addition to being inadmissible, Mr. Meyer’s statements in the two emails speak for

themselves, and any questioning beyond what they state would impermissibly call for Mr. Meyer’s

opinions or mental impressions and/or privileged communications with Baker’s in-house counsel

concerning the settlement of Burroughs’ claims. Under these circumstances, taking the deposition

of Mr. Meyer would not be proportional to the needs of the case and therefore outside the

permissible scope of discovery under Federal Rule of Civil Procedure 26(b)(1).

       III.    CONCLUSION

       For the foregoing reasons, Baker requests the Court deny the instant motion to compel

discovery.

       Respectfully submitted, this the 25th day of January, 2019.

                                                    BAKER PETROLITE LLC

                                             By: /s/ Spencer M. Ritchie
                                                 Edwin S. Gault, Jr. (MSB #10187)
                                                 Spencer M. Ritchie (MSB #103636)

                                                    Attorneys for Defendant Baker Petrolite LLC
OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 E. Capitol Street, Suite 2200 (39201)
P.O. Box 22608

 See Exhibit C to Baker’s Response in Opposition to Plaintiff’s Motion to Compel (Michael Burroughs
10

Deposition Testimony).

                                                5
       Case 2:18-cv-00028-KS-MTP Document 72 Filed 01/25/19 Page 6 of 6



Jackson, MS 39225-2608
Phone: (601) 960-8600
win.gault@formanwatkins.com
spencer.ritchie@formanwatkins.com



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically served the foregoing pleading using the Court's ECF

System, which sent notification to all known counsel of record.

       THIS, the 25th day of January, 2019.

                                              By: /s/ Spencer M. Ritchie
                                                  Spencer M. Ritchie (MSB #103636)




                                                6
